



Exhibit 10.2


LaSalle Hotel Properties
7550 Wisconsin Avenue, 10th Floor
Bethesda, Maryland 20814


September 18, 2018


Kenneth G. Fuller
LaSalle Hotel Properties
7550 Wisconsin Ave, 10th Floor
Bethesda, Maryland 20814


Dear Ken,
We refer to those certain Performance-Based Share Award Agreements between you
and LaSalle Hotel Properties (the “Company”) identified on Exhibit A attached to
this letter (the “Award Agreements”). Capitalized terms used and not defined in
this letter have the meanings ascribed by the Award Agreements.
Under the terms of the Agreement and Plan of Merger, by and among the Company,
LaSalle Hotel Operating Partnership, L.P., Pebblebrook Hotel Trust (“Parent”),
Pebblebrook Hotel, L.P., Ping Merger Sub, LLC and Ping Merger OP, LP, dated as
of September 6, 2018, as amended on September 18, 2018 (as the same may be
amended from time to time, the “Merger Agreement”), the Company and Parent
agreed that the total number of Common Shares that will become earned and vested
pursuant to the Award Agreements in connection with the Company Merger (as
defined in the Merger Agreement) shall equal 180% of the Target Amount.
Notwithstanding anything contained in the Award Agreements to the contrary, by
signing this letter you are agreeing to fix the number of Common Shares to be
earned and awarded under the Award Agreements at 180% of the Target Amount,
which is an aggregate of 100,487 Common Shares, which may be more or less than
the number of Common Shares that would have been earned pursuant to the Award
Agreements but for the amendment to the Merger Agreement and this letter
agreement, in accordance with the terms of the Merger Agreement.
This letter agreement will become effective immediately and shall automatically
terminate upon termination of the Merger Agreement for any reason. Except for
the modification described in this letter, all other terms and conditions of the
Award Agreements, as in effect on the date hereof, shall remain unchanged.
LASALLE HOTEL PROPERTIES
/s/ Michael D. Barnello        
Name: Michael D. Barnello
Title: President and Chief Executive Officer




AGREED AND ACCEPTED:


/s/ Kenneth G. Fuller        
Name: Kenneth G. Fuller


Date: September 18, 2018





--------------------------------------------------------------------------------





Exhibit A


Performance-Based Share Award Agreement, dated April 25, 2016 (Target
Amount-6,316 Common Shares; Measuring Period January 1, 2016 to December 31,
2018)


Performance-Based Share Award Agreement, dated April 25, 2016 (Target
Amount-6,315 Common Shares; Measuring Period July 1, 2016 to June 30, 2019)


Performance-Based Share Award Agreement, dated March 23, 2017 (Target
Amount-7,751 Common Shares; Measuring Period January 1, 2017 to December 31,
2019)


Performance-Based Share Award Agreement, dated March 23, 2017 (Target
Amount-7,750 Common Shares; Measuring Period July 1, 2017 to June 30, 2020)


Performance-Based Share Award Agreement, dated March 21, 2018 (Target
Amount-13,847 Common Shares; Measuring Period January 1, 2018 to December 31,
2020)


Performance-Based Share Award Agreement, dated March 21, 2018 (Target
Amount-13,847 Common Shares; Measuring Period July 1, 2018 to June 30, 2021)





